Citation Nr: 0906893	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-28 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for lumbar spine 
stenosis with radiculopathy, to include as secondary to a 
left ankle disability.  

2.  Entitlement to an increased rating for the service-
connected left ankle post-traumatic arthritis, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 
1980.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the RO.  

Although the RO subsequently readjudicated and denied service 
connection for a lumbar spine disorder on the merits, the 
submission of new and material evidence to reopen a 
previously denied claim is a jurisdictional prerequisite to 
appellate handling of the claim.  The Board must make this 
jurisdictional determination prior to de novo review of the 
claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Accordingly, the issue recharacterized as reflected 
on the preceding page.  

The now reopened claim of secondary service connection for 
the lumbar spine disability is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the Veteran of any further action required on his 
part.  

Further action on the issue of a TDIU rating is deferred 
pending completion of the requested development.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  


FINDINGS OF FACT

1.  In a May 1983 decision, the RO denied the original claim 
of service connection for low back strain; the Veteran was 
notified of this decision and apprised of his appellate 
rights; he did not perfect an appeal within the allotted 
time.  

2.  The evidence added to the record since the May 1983 
decision is neither cumulative nor redundant, but when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim of service connection.  

3.  The service-connected disability picture currently is not 
shown to be manifested by ankylosis, but does more nearly 
approximate that of malunion of the tibia and fibula with 
marked left ankle impairment.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for lumbar spine stenosis with 
radiculopathy.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).  

2.  The criteria for the assignment of a rating of 30 
percent, but not higher for the service-connected left ankle 
disability including that due to post-traumatic arthritis 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a 
including Diagnostic Codes 5270, 5271 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  

The Board has considered this legislation.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  See also, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Concerning the matter of service connection for a lumbar 
spine disorder, given the favorable action taken hereinbelow 
regarding the Veteran's application to reopen his claim, the 
Board finds that further discussion of VCAA is not required 
at this point.  

Concerning the claim for increase, the Board begins by noting 
that despite the fact that notification to the Veteran may 
not have met all of the requirements of VCAA and related case 
law, including Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the matter may be addressed at this time, without 
further remand, because any defect in notice is not 
prejudicial due to the fact that the veteran has been 
provided all the information necessary to allow a reasonable 
person to substantiate this claim.  The Board does 
parenthetically observe that language addressing Vazquez-
Flores, supra, was included in the March 2008 SSOC.  

VA notified the veteran in a May 2003 letter of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

A May 2005 Statement of the Case (SOC) and the March 2008 
SSOC informed the Veteran of the specific rating criteria 
which would provide a basis for increased rating regarding 
his service-connected ankle disorder.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  

A December 2007 letter provided adequate notice of how 
effective dates are assigned.  While the Veteran did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided he was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the notice provided cured any defect that may have been 
present.  

The May 2003 letter only informed the Veteran that he needed 
evidence to show his left ankle disability had worsened to 
prove his claim, which is short of what VCAA, as interpreted 
in the Vasquez decision, requires.  Nonetheless, the RO cured 
that deficiency in December 2007 by providing general notice 
of how disability evaluations and effective dates are 
assigned and the type evidence which impacts those 
determinations.  Dingess, supra.  

Thus, the Board finds that a reasonable person would have 
understood what was required.  The timing of the notices did 
not frustrate the purpose of the required notice, as the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication, and did in fact do so.  See Washington 
v. Nicholson, 21 Vet. App. 191 (2007).  

In sum, there is no showing of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  Indeed, to the extent that the action 
taken hereinbelow is favorable to the Veteran, such error, 
prejudicial or otherwise, is not shown to exist.  


Factual Background

The service treatment record, including the November 1977 
enlistment examination and June 1980 Medical Board 
examination reports, include no notation of any lumbar spine-
related problems.  

The Board granted service connection for a left ankle 
condition in August 1982.  The RO effectuated the award in 
April 1983, assigning a 10 percent rating, effective on July 
19, 1980.  

A January 1983 letter from a private chiropractor opined that 
the Veteran's complaints of low back pain could be directly 
associated with an ankle or leg problem.  He added that 
anytime a gait was altered the change was reflected in the 
low back.  He concluded by indicating that the Veteran's low 
back problems were related to his ankle problem.  

A May 1983 rating decision denied the claim of service 
connection for low back strain.  The RO found that the lumbar 
spine disorder was not caused by his service-connected left 
ankle disorder.  

The private medical records on file show that the Veteran 
underwent left ankle surgery in June 1995.  Decompression of 
the left anterior ankle was accomplished.  

A VA outpatient treatment record, dated on August 31, 1995, 
noted treatment for the left ankle disorder.  An examination 
showed that dorsiflexion was to 20 degrees, and plantar 
flexion was to 40 degrees.  Significant swelling was not 
observed.  

The report of a November 1995 VA orthopedic examination 
recorded the Veteran's complaints of left ankle pain, 
stiffness and swelling.  The examiner found limitation of 
motion and pain at the ends of motion without appreciable 
laxity.  

The examination failed to reveal swelling, deformity or other 
impairment.  Dorsiflexion and plantar flexion were both to 20 
degrees.  The X-ray findings included those of a medial 
malleolar fragment that was unhealed and severe lateral 
osteoarthritis.  Pictures from an earlier arthroscopy showed 
severe chondromalacia with areas of full-thickness cartilage 
loss.  The diagnosis was that of severe post-traumatic 
osteoarthritis of the ankle.  

The rating for the service-connected left ankle disability 
was increased to 20 percent by the RO in December 1995, 
effective on August 31, 1995.  The 20 percent rating has 
since remained in effect.  The Veteran sought an increased 
rating in November 2002.  

A March 2003 VA outpatient treatment record showed bilateral 
lower extremity pain due to what appeared to be nerve root 
impingement.  A March 203 VA X-ray report showed minimal 
degenerative spurring at L4-5.  

A Social Security Administration Disability Determination and 
Transmittal form of record showed that the Veteran had been 
found to be disabled, effective in March 2003.  A primary 
diagnosis of obesity was shown, and the secondary diagnosis 
was listed as bipolar disorder.  

In April 2003, the Veteran applied to reopen his claim of 
secondary service connection for a low back disorder.  

A May 2003 VA neurology clinic consult showed that the 
Veteran complained of a six month history of low back pain, 
radiating into his both legs.  An MRI (magnetic resonance 
imaging) test was noted to show bilateral S1 radiculopathy.  
EMG (electromyography) testing showed bilateral L5 
radiculopathy.  

The Veteran was afforded a VA examination in June 2003.  The 
examiner noted the history of left ankle problems and added 
that the Veteran had been evaluated for a lumbar sprain in 
1995 and for low back pain in 1998.  The Veteran complained 
of having radiating pain beginning in 2002.  

Following examination, the VA examiner provided diagnoses of 
left ankle degenerative changes and lumbar stenosis with 
radiculopathy.  The examiner opined that it was less likely 
as not that the lumbar spine degenerative changes were a 
"complication" of his [service-connected] left ankle 
disorder.  The examiner added that instead the [V]eteran's 
low back problems were at least as likely as not a 
complication of his history of obesity.  

A September 2003 RO rating decision found that service 
connection was not warranted for lumbar stenosis with 
radiculopathy.  The disorder was denied on both a direct and 
secondary service connection basis.  The prior RO decision of 
May 1983 was not mentioned.  The Veteran appealed this 
decision.  

A May 2004 VA X-ray report shows findings of lumbar spine 
degenerative changes and disc bulging.  

The Veteran was recently afforded a VA fee-basis examination 
in January 2008.  Pertaining the his service-connected left 
ankle, he complained of weakness when holding weight, 
stiffness, swelling on walking long distances, heat, redness, 
instability, lack of endurance, locking and fatigability.  No 
dislocation was present.  Pain was relieved by Morphine use.  

As examination of the left ankle showed tenderness and heat.  
No signs of edema, effusion, weakness, redness, subluxation, 
or guarding of movement was shown.  No ankle deformity was 
present.  Left ankle range of motion was reported to show 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
Joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after repeated 
use.  No indication of left ankle malunion was discerned.  
Post-traumatic left ankle arthritis status post fracture was 
diagnosed.  


Analysis/Laws and Regulations

New and Material Evidence to Reopen the Claim of Service 
Connection for 
Lumbar Spine Stenosis with Radiculopathy

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service incurrence or aggravation of certain chronic diseases 
(including arthritis) may be presumed if they are manifested 
to a compensable degree within a year of a veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

As noted, the RO denied service connection for low back 
strain in May 1983, finding that the claimed disorder had not 
been caused by the Veteran's service-connected left ankle 
disorder.  That rating decision was not appealed and became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  

Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  

After a careful review of the record, the Board finds that 
the evidence added to the record since the May 1983 RO 
decision is new in that it tends to relate to previously 
unestablished facts, including those pertaining to a current 
diagnosis such as stenosis, neuropathy, and degenerative 
changes, all which were not present in 1983.  

This new evidence also raises a reasonable possibility of 
substantiating the claim for service connection for lumbar 
spine stenosis with radiculopathy.  In addition, the recent 
VA examination reported new findings of an abnormal gait and 
slight limping on the left leg.  

This additional information tends to relate, at least in 
part, to an unestablished fact necessary to substantiate the 
claim.  Hence, the additional evidence received is new and 
material; therefore, the claim for service connection for 
lumbar spine stenosis with radiculopathy is reopened.  

The adjudication of the Veteran's claim does not end with a 
finding that new and material evidence has been submitted, 
nor is a grant of service connection assured.  

Once a claim is reopened, VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A.  Here, additional development is required.  


Increased Rating Claim - Left Ankle Post-Traumatic Arthritis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis here is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2008).  

The factors of disability regarding joints reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.  

The Veteran's left ankle disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71a including 
Diagnostic Code (Code) 5271 (limitation of motion).  See 
January 2005 RO rating decision.  

Under Code 5271, as well as under Code 5272 (ankylosis of the 
subastragalar or tarsal joint), and Code 5273 (malunion of os 
calcis or astragalus), a 20 percent rating is the highest 
rating available.  Therefore a higher rating may not be 
assigned under these codes.  

Additionally, in such an instance where "the appellant is 
already receiving the maximum disability rating" for 
limitation of motion, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The service-connected left ankle disability, in the 
alternative, can be rated under Code 5270.  This Code 
pertains to rating ankylosis of the ankle.  Ankylosis is 
defined as the "immobility and consolidation of a joint due 
to disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  

Under this Code, a 20 percent evaluation is assignable for 
ankylosis of the ankle in plantar flexion less than 30 
degrees.  For ankylosis of the ankle in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees, a 30 percent rating is warranted.  

The various motion findings recorded in August and November 
1995 and January 2008, while significantly decreased, do 
serve to show that the Veteran had active left ankle motion.  
Thus, an increased rating on the basis of his having 
ankylosis cannot be assigned.  

However, over the years, the record does reflect significant 
joint pathology and degeneration involving the left ankle and 
the need for ameliorative surgical intervention.  

Given the current nature of the changes, the Board finds that 
the service-connected disability picture more closely 
resembles that of malunion of the tibia and fibula with 
marked impairment of the left ankle as provided by Code 5262.  
Since nonunion of the tibia or fibula is not demonstrated, 
the higher rating of 40 percent is not for application in 
this case.  

Accordingly, on this record, an increased rating of 30 
percent, but not higher for the service-connected left ankle 
disability is warranted.  


ORDER

As new and material evidence to reopen the claim of service 
connection for lumbar spine condition, to include as 
secondary to a left ankle disability has been presented, the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  

An increased rating of 30 percent, but no more for the 
service-connected left ankle disability including that due to 
post-traumatic arthritis is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  


REMAND

The reopening of the claim of service connection for lumbar 
spine stenosis with radiculopathy triggers certain duty to 
assist provisions of the VCAA, which must be met prior to de 
novo review of the claim.  The duty to assist includes 
obtaining relevant medical reports and examinations where 
indicated by the facts and circumstances of the individual 
case.  

The Veteran has been diagnosed with variously diagnosed low 
back disorders, to include stenosis, radiculopathy, disc 
bulging and degenerative changes.  Throughout this appeal, he 
has asserted that his claimed lumbar spine disorder is 
etiologically related to his service-connected left ankle 
disability.  See April 2003 claim to reopen.  

Service connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition, or when a service-connected disorder 
aggravates another disability (emphasis added).  38 C.F.R. 
§ 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that, effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 has been retitled "Disabilities 
that are proximately due to, or aggravated by, service-
connected disease or injury."  The current paragraph (b) of 
38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  

The intent of the amendment to the regulation was to conform 
the regulation to Allen, supra, the decision rendered by the 
United States Court of Appeals for Veterans Claims (Court) 
that clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected disorder caused by aggravation from a 
service-connected disability.  

Whether the Veteran currently has lumbar spine stenosis, 
radiculopathy, and degenerative changes (and other lumbar 
spine disorders) which were caused or aggravated his service-
connected left ankle disability is best resolved by obtaining 
a competent medical opinion.  

As noted, further consideration of the matter of a TDIU 
rating must be deferred at this time.  

In view of the foregoing, these remaining matters are 
REMANDED to the RO for the following:

1.  The RO should undertake to schedule 
the Veteran for a VA examination to 
determine the nature and likely etiology 
of the claimed variously-diagnosed lumbar 
spine disorders, to include stenosis, 
radiculopathy, disc bulging and 
degenerative changes.  The examiner 
should review the relevant evidence in 
the claims folder, examine the veteran, 
and render a medical opinion on the 
following question:  Is it at least as 
likely as not (i.e., a 50 percent or 
higher probability) that any current 
lumbar spine disability was caused or 
aggravated by the service-connected left 
ankle disability?  

In offering any opinion, the examiner 
should specifically address the above-
discussed medical evidence, to include 
the previous medical opinions, as well as 
the post-service treatment records (in 
the form of both VA and private 
records/examination reports).  

All indicated tests and studies should be 
accomplished.  The examination report 
should contain medical history and 
clinical findings, and a rationale for 
medical conclusions rendered.  If this 
matter cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.  

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
the scheduled VA examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
has not been undertaken or is deficient 
in any manner, the RO must take 
appropriate corrective action.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the issues remaining on appeal in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a SSOC which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


